The Court

said, that, under the circumstances disclosed by the affidavits, the defendant ought to be discharged, on motion ; that it would be useless to put him to answer interrogatories, when it appeared, that he had been made a lessor against his consent, and had no interest in the premises claimed by the suit. The Court also, expressed a strong disapprobation of the practice of making persons lessors in ejectment, against their consent; and said, that if an attorney makes a person a lessor against his will, and without authority, and the nominal plaintiff, afterwards, becomes nonsuit, the lessor should not be obliged to pay the costs, but the attorney should be liable ; that, in the present case, the attorney might have been made liable for the costs, on a proper application for that purpose, but, as it appeared that no notice of any such claim against him had been made, nothing more would be done than to discharge the defendant.
Motion granted,